174 P.3d 1042 (2007)
217 Or. App. 157
STATE of Oregon, Plaintiff-Respondent,
v.
Patricia Lee LEWIS, Defendant-Appellant.
036127; A123967.
Court of Appeals of Oregon.
Submitted on Record and Briefs May 30, 2007.
Decided December 19, 2007.
*1043 Peter A. Ozanne, Executive Director, Peter Gartlan, Chief Defender, Legal Services Division, and Bronson D. James, Deputy Public Defender, Office of Public Defense Services, filed the brief for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Judy C. Lucas, Senior Assistant Attorney General, filed the brief for respondent.
Before LANDAU, Presiding Judge, and BREWER, Chief Judge, and ORTEGA, Judge.
PER CURIAM.
Affirmed. State v. Lewis (A123966), 217 Or.App. 56, 174 P.3d 1043 (2007).